Citation Nr: 0532441	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-11 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the criteria of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1950 to July 
1952.  He died in December 1994.  The appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In May 2001, the Board remanded 
the claims.  In January 2004, the appellant was advised that 
the Board was seeking additional medical opinion.  The Board 
advised the claimant when the medical opinion was rendered, 
and provided the appellant a copy of that medical opinion, in 
February 2004.  In October 2004, the Board denied the claims.

The veteran appealed the Board's October 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order issued in September 2005, the Court vacated the 
portion of the Board's decision that denied entitlement to 
service connection for the cause of the veteran's death and 
denied DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 
2002).  Those claims now return to the Board.  In the October 
2004 decision, the Board granted service connection for 
pulmonary tuberculosis for purposes of accrued benefits.  
That favorable decision was not the subject of the 
appellant's appeal to the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its September 2005 Order, the Court granted a Joint Motion 
for Partial Remand.  The Court's Order, as based on the Joint 
Motion, in pertinent part, directs VA to contact R.H. 
Garretson, M.D., and W.D. Huffstutler, M.D., to obtain 
clarifications of March 2000, June 2000, and July 2000 
medical opinions.  

The Joint Remand directs that June 2000 and September 2000 VA 
medical opinions be supplemented to document consideration of 
the veteran's service medical records and be clarified to 
more directly address the issues presented on appeal.  

The claims must be REMANDED to obtain compliance with the 
directed clarification of the opinions of Drs. Garretson and 
Huffstutler and more complete June 2000 and September 2000 VA 
medical opinions.  

The Joint Motion also indicated that the expert medical 
opinion provided in January 2004 failed to address the 
clinical records and opinions supporting and opposing the 
claims, and, in particular, failed to address the medical 
opinion provided by Dr. Huffstutler.  The clarification of 
the opinion rendered by the independent medical examiner in 
January 2004 in response to the Board's request must be 
DEFERRED until the clarifications to be sought through the 
AMC and RO have been completed.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Richard H. Garretson, M.D., of 
Physician Services Corporation of 
Southern Illinois (PSCSI), 201 North 27th 
Street, Mt. Vernon, Illinois, 62864, 
should be contacted, and asked to clarify 
his March 2000 opinion, in which he 
stated, "I think there is a  probable 
cause of the effect related to removal of 
a portion of his lung with his heart 
disease."  Dr. Garretson should be asked 
to clarify whether his opinion was 
intended to mean that it was at least as 
likely as not that the service-connected 
removal of a portion of the veteran's 
lung was etiologically related to the 
veteran's death or contributed 
substantially or materially to the 
veteran's death.  Dr. Garretson should be 
asked to explain the rationale for the 
clarified opinion.

Dr. Garretson should also be asked to 
clarify a June 6, 2000 opinion in which 
he stated, "The COPD could indeed cause 
right heart failure which is well known 
medically.  It remains my opinion that 
the pulmonary tuberculosis was a major 
contributing factor to his heart attack 
and ultimate death."  Dr. Garretson 
should be advised that the only 
disability for which service connection 
was awarded in the veteran's case was 
"history of pulmonary tuberculosis, 
status post partial lobectomy, left 
lung."  Dr. Garretson should be asked to 
clarify his prior opinion and to express 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's service-connected partial 
lobectomy was causally connected to the 
veteran's death following myocardial 
infarction.  In particular, Dr. Garretson 
should be asked to explain why the June 
2000 opinion referenced COPD, since the 
veteran was not granted service 
connection for COPD.  He should be asked 
to provide the rationale for each 
conclusion stated.

If Dr. Garretson cannot be contacted, or 
declines to provide additional 
clarification, the documentation of such 
fact should be associated with the claims 
file.  

2.  W.D. Huffstutler, M.D., of PSCSI, 
should be contacted to clarify his July 
24, 2000, opinion that he could not rule 
out pulmonary disease as a primary cause 
of the veteran's death, and the opinion 
that the veteran's pulmonary disease was 
a combination of a pneumonectomy for TB 
and asthmatic bronchitis and emphysema 
superimposed on top of the limited 
pulmonary reserve due to pneumonectomy.  
Dr. Huffstutler should be asked to 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's service-connected partial 
lobectomy was causally connected to the 
veteran's death following myocardial 
infarction.  He should be asked to 
provide the rationale for each conclusion 
stated.

If Dr. Huffstutler cannot be contacted, 
or declines to provide additional 
clarification, the documentation of such 
fact should be associated with the claims 
file.  

3.  The AMC should ascertain whether the 
VA examiner, J.C., M.D., who conducted 
the June 2000 VA examination, and/or 
L.C., M.D., who co-signed a September 
2000 VA medical opinion with Dr. J.C., 
is/are still employed by VA.  Either or 
both physicians should be asked to 
provide an addendum to the June 2000 and 
September 2000 VA examination reports.  
The addendum should document review of 
the clinical records of the veteran's 
August 1994 terminal hospitalization, 
obtained by the RO and associated with 
the claims file in September 2000.  The 
addendum should also document review of 
the service medical records, obtained in 
December 1998, and review of any evidence 
obtained following this remand, such as 
clarifications(s) of private opinions.  
The examiner(s) should express an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
service-connected partial lobectomy was 
causally connected to the veteran's death 
following myocardial infarction.  Dr. 
J.C. and/or Dr. L.C., or both, if 
available, should be asked to provide the 
rationale for each conclusion stated, as 
they did in the September 2000 opinion, 
but with the added discussion of the 
veteran's service medical records and 
terminal clinical records.

If neither Dr. J.C. nor Dr. L.C. can be 
contacted to obtain the addendum required 
by the Court, another VA reviewer should 
be asked to review the prior opinions of 
record, the private medical opinions, the 
service medical records, the private 
clinical records, and to provide an 
addendum to the June 2000 and September 
2000 VA opinions.    

4.  The AMC should review the additional 
opinions obtained from Drs. Garretson and 
Huffstutler, and the addendum(s) to the 
VA examination reports.  The AMC should 
ensure that each item complies with this 
remand.  If necessary, the file should be 
returned to the reviewing facility 
pursuant to 38 C.F.R. § 4.2 for a 
supplemental report.

5.  Upon completion of the foregoing, the 
appellant's claim should be readjudicated 
in light of the evidence of record and 
the foregoing discussion, applying all 
applicable law and regulations.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable period of time in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

